Title: To Benjamin Franklin from Mercy-Argenteau, [30 July 1784]
From: Mercy-Argenteau, Florimond-Claude-Charles, comte de
To: Franklin, Benjamin




Monsieur
[July 30, 1784]

J’ai reçu la lettre que vous m’avez fait l’honneur de m’ecrire ce matin, et je ne tarderai pas d’en transmettre le contenu à ma Cour.
Les Sentimens de l’Empereur pour les Etats unis d’Amérique me font prévoir la Satisfaction, que Sa Majesté aura d’entrer avec eux dans des liaisons reciproquement convenables et utiles; je ne doute pas qu’il ne soit pris incessamment á cet egard les mesures nécessaires pour se concerter avec vous, Mr. et avec Mrs. les Ministres Plénipotentiaires designés, et aussitot que la réponse de ma Cour me sera parvenue je m’empresserai à vous la communiquer.
J’ai l’hr. d’etre avec le plus parfait et sincere attachement.


à m. Francklin Ministre plénipotentiaire des Etats unis d’amérique à la Cour de france en date de Paris le 30. Juillet 1784. Expe.

